MEMORANDUM ORDER
FACCIOLA, United States Magistrate Judge.
This case was referred to me by Judge Kennedy for full case management. Currently pending before me is the issue of whether the Office of the Senate Sergeant-at-Arms and Doorkeeper (“SAA” or “defendant”) must produce certain documents, claimed to be privileged and submitted for in camera, review, to Roy Banks (“Banks” or “plaintiff’). For the reasons stated herein and in accordance with this Memorandum Order, the SAA must produce to plaintiff several of the documents submitted for in camera review.
I. BACKGROUND
Plaintiff brought this lawsuit alleging that his employer, the SAA, engaged in several unlawful employment actions. See Banks v. Office of the Senate Sergeant-at-Arms, 222 F.R.D. 7, 9 (D.D.C.2004). The parties have engaged in substantial litigation regarding discovery. In this memorandum, I resolve the issue of whether certain documents, submitted by the defendant for in camera review, can be withheld because they are covered by the work-product doctrine, the attorney-client privilege, or both.
II. PRIVILEGES CLAIMED BY THE DEFENDANT
A. The Work-Product Privilege
As the Supreme Court has stated, “it is essential [to our adversarial system] that a lawyer work with a certain degree of privacy, free from unnecessary intrusion by opposing parties and their counsel.” Hickman v. Taylor, 329 U.S. 495, 510-11, 67 S.Ct. 385, 91 L.Ed. 451 (1947). If a lawyer’s work product were “open to opposing counsel on mere demand, much of what is now put down in writing would remain unwritten. An attorney’s thoughts, heretofore inviolate, would not be his own.” Id. at 511, 67 S.Ct. 385.
In light of these important interests, Federal Rule of Civil Procedure 26(b)(3) and the work-product doctrine provide that materials prepared in anticipation of litigation or for *26trial by an attorney or a party are protected from disclosure, and they may be subject to discovery only upon a showing of substantial need and inability to obtain the substantial equivalent without undue hardship. Fed. R.Civ.P. 26(b)(3). In addition, the court must protect the “mental impressions, conclusions, opinions, or legal theories of an attorney.” Id. See also Tax Analysts v. Internal Revenue Serv., 117 F.3d 607, 619 (D.C.Cir.1997). These materials, known as opinion work product, “are entitled to special protection and require a stronger showing of necessity to justify release ... although the precise contours of this showing have not been resolved.” Byers v. Burleson, 100 F.R.D. 436, 439 (D.D.C.1983) (citing Fed. R.Civ.P. 26(b)(3) and Upjohn Co. v. United States, 449 U.S. 383, 400-01,101 S;Ct. 677, 66 L.Ed.2d 584 (1981)). See also In re Sealed Case, 856 F.2d 268, 273 (D.C.Cir.1988).
In reviewing documents claimed to be protected by the work-product privilege, the court must determine “whether, in light of the nature of the document or the factual situation in a particular case, the document can fairly be said to have been prepared or obtained because of the prospect of litigation.” Equal Employment Opportunity Comm’n v. Lutheran Soc. Servs., 186 F.3d 959, 968 (D.C.Cir.1999) (emphasis added). See also Willingham v. Ashcroft, Civ. A. No. 02-1972, 2005 WL 873223, at *2 (D.D.C. Apr.15, 2005). As I have recently noted,
[t]o be protected by the work-product doctrine, a document must have been created for use at trial or because a lawyer or party reasonably anticipated that specific litigation would occur and prepared the document to advance the party’s interest in the successful resolution of that litigation. Motivation is key. In ways that cannot often be foreseen when they are created, documents may prove useful in litigation because they record an event or memorialize an occurrence. But, their creation at a time when litigation was anticipated does not automatically render them privileged. The purpose of preparing for the anticipated litigation is critical, lest the rule be interpreted to protect everything a lawyer or party does when litigation is anticipated even though the lawyer or party did not create the document to advance the client’s interest in the litigation.
Willingham, 2005 WL 873223, at *2. Hence, if the same or essentially similar documents would have been created whether or not litigation was foreseen, “ ‘it [cannot] fairly be said that they were created “because of’ actual or impending litigation.’” Id. (quoting United States v. Adlman, 134 F.3d 1194, 1202-03).
B. The Attorney-Client Privilege
In this Circuit, “the attorney-client privilege is narrowly circumscribed to shield from disclosure only those communications from a client to an attorney made in confidence and for the purpose of securing legal advice.” Willingham, 2005 WL 873223, at *6 (quoting Athridge v. Aetna Cas. & Sur. Co., 184 F.R.D. 200, 204 (D.D.C.1998)). See also Tax Analysts, 117 F.3d at 618; In re Sealed Case, 737 F.2d 94, 98 (D.C.Cir.1984). The privilege also applies to communications from attorneys to their clients if the communications “‘rest on confidential information obtained from the client.’ ” Tax Analysts, 117 F.3d at 618 (quoting In re Sealed Case, 737 F.2d at 99 and citing Mead Data Central, Inc. v. United States Dep’t of Air Force, 566 F.2d 242, 254 (D.C.Cir.1977)).
III. SPECIFIC ISSUES REGARDING SUBSETS OF THE DOCUMENTS
A. Documents Revealing How Counsel Investigated the Case and Prepared the Government’s Defense
Many of the documents submitted for in camera review concern a matter that defense counsel investigated when developing the facts of the case and preparing its defense. These documents were clearly prepared because of the prospect of litigation, and they reveal counsel’s mental impressions and litigation strategy. Accordingly, the documents that reflect the process by which defense counsel prepared this ease constitute highly protected opinion work product. Defendant’s claim of work-product privilege is sustained, and defendant need not produce these documents. In the chart summarizing my rulings on each document submitted for *27in camera review, these materials are identified by the terms “Case Investigation and Preparation.”
B. Jane and John Doe Documents
Several documents submitted for in camera review concern SAA employees other than Banks and the individuals who made decisions concerning the terms of his employment. Indeed, most of these documents memorialize conversations with and about a certain SAA employee, whom I shall call Jane Doe I. Other documents concern SAA employees to whom I will refer as Jane Doe II, Jane Doe III, John Doe I, and John Doe II.
For many of these documents, the defendant claims the work-product privilege. But, neither on the face of the documents nor in the privilege log is there any showing that the documents were created because of the prospect of litigation by Banks or anyone else. Without such a showing, any claim of work-product privilege simply cannot be sustained.
For the majority of these documents, the SAA has also claimed the attorney-client privilege. An analysis of the Jane Doe I documents reveals that the materials fall into two categories. In the first group are documents that reflect communications between the client (the SAA) and its counsel when the SAA sought legal advice regarding how to handle Jane Doe I’s continued use-and possible abuse-of her sick and disability leave. A review of these documents indicates that the SAA intended the communications to be confidential, at least while the government made a determination as to whether to take disciplinary or other action. This group of documents, in which the client specifically seeks legal guidance with the understanding that its communications are confidential, is clearly protected under the attorney-client privilege.
The second group of materials concerns the same situation. However, each of these materials does not, on its face, disclose that the client sought or an attorney rendered specific legal advice. Rather, in these documents, the SAA recounts facts so that its counsel may continue to be apprised of the developing situation and the SAA may receive continued advice from its attorneys. If the court were to deny the privilege as to these documents, it would reveal the nature of the guidance SAA sought from its counsel and, in effect, nullify the privilege that the court sustained as to the first group. Indeed, when read as a whole, it is clear that these communications were intended to be confidential and were part of the process by which the SAA sought legal advice from counsel. Indeed, “[i]t is not essential ... that [a] request for advice be express. Client communications intended to keep the attorney generally apprised of continuing business developments, with an implied request for legal advice thereon ... may also be protected.” Hercules, Inc. v. Exxon Corp., 434 F.Supp. 136, 144-45 (D.Del.1977). In addition, although “it is essential that communications between client and attorney deal with legal assistance and advice in order to be privileged, it is not essential that such requests by the client for legal advice be expressed____ [Rather,] there must be a finding that each document is involved in the rendition of legal assistance.” Burlington Indus, v. Exxon Corp., 65 F.R.D. 26, 37-39 (D.Md.1974). Because it can fairly be said that the documents in the second group were created to keep SAA’s counsel apprised of the very situation about which the SAA sought legal assistance, the SAA’s claim of attorney-client privilege, as to the second group of documents, is sustained.
C. Chart and Abbreviated Notations
In the interest of clarity, I have included in this memorandum two charts. The first summarizes various abbreviations I have used to describe my analysis of the materials. The second lists each document submitted for in camera review and my rulings on each privilege claim.
Abbreviated Notation Explanation_
Not for Trial Based on information provided by defendant, the document cannot fairly be said to have been prepared or obtained because *28of the prospect of litigation or for trial. Defendant’s claim of _work-product privilege is denied._
Opinion Work Product Document can fairly be said to have been prepared for trial or in anticipation of litigation, and it reflects counsel’s mental impressions. Defendant’s claim of work-product privilege is _sustained._
Ordinary Work Product Document can fairly be said to have been prepared for trial or in anticipation of litigation, but it does not reflect counsel’s mental impressions. Defendant’s claim of work-product privilege is sustained, but plaintiff will have the opportunity to make _a showing of substantial need and undue hardship._
Not Confidential Document does not disclose information that the client intended to be confidential. Defendant’s claim of attorney-client privi_lege is denied._
Confidential and Seeks Document reflects communications that the client intended to Legal Advice be confidential and that were made for the purposes of seeking _legal advice. The attorney-client privilege is sustained._
Case Investigation and These documents reveal the manner in which defense counsel Preparation investigated and prepared the government’s defense. The documents were prepared in anticipation of litigation and reveal counsel’s mental impressions and litigation strategy. Defen_dant’s claim of work-product privilege is sustained._
Jane Doe I, Jane Doe II, These documents relate to SAA employees other than Banks. Jane Doe III, John Doe Defendant has failed to indicate whether these documents were I, or John Doe II prepared for trial or in anticipation of litigation, either because they are related to the instant case or to adversarial proceedings involving other employees. Because defendant failed to make a sufficient showing that these documents qualify as work product, the claim of work-product privilege is denied. However, these documents do reflect confidential communications made from a client (the government) to its attorney (defense counsel). Therefore, where the attorney-client privi_lege has been claimed, the privilege is sustained._
Privilege Bates #_Claimed_Ruling_Reason_
RB 001735 Attorney-client Denied Not Confidential
_Work-product Denied_Not for Trial_
RB 001793 Attorney-client Denied Not Confidential
_Work-product Denied_Not for Trial_
RB 001808 Attorney-client Denied Not Confidential
_Work-product Denied_Not for Trial_
RB 001885 Attorney-client Denied Not Confidential
_Work-product Denied_Not for Trial_
RB 002004 Attorney-client Denied Not Confidential
_Work-product Denied_Not for Trial_
RB 002012 Attorney-client Denied Not Confidential
_Work-product Sustained_Ordinary Work Product_
RB 002408 Attorney-client Denied Not Confidential
_Work-product Sustained _Ordinary Work Product_
RB 002501 Attorney-client Denied _Not Confidential_
RB 002502 Attorney-client Denied _Not Confidential_
RB 002538 Attorney-client Denied_Not Confidential_
RB 002541 Work-product Denied While technically prepared in anticipation of litigation, the document recounts conversations with plaintiffs counsel regarding the Initial Schedul-
*29ing Conference. The court will not sustain defendant’s claim of work product as to this document because ____to do so would trivialize the privilege.
RB 002557 Attorney-client Denied_Not Confidential__
RB 003049 Work-product Sustained_Case Investigation and Preparation
RB 003050- Work-product Sustained Case Investigation and Preparation RB 003051__
RB 003056- Work-product Sustained Case Investigation and Preparation RB 003058___
RB 003060- Work-product Sustained Case Investigation and Preparation RB 003062_
RB 003066 Work-product Sustained_Case Investigation and Preparation
RB 003067 Work-product Sustained_Case Investigation and Preparation
RB 003068 Work-product Sustained_Case Investigation and Preparation
RB 003095 Work-product Sustained_Case Investigation and Preparation
RB 003096 Work-product Sustained_Case Investigation and Preparation
RB 003111 Work-product Sustained_Case Investigation and Preparation
RB 003112 Work-product Sustained_Case Investigation and Preparation
RB 002417 Work-product Denied_Not for Trial_.
RB 002993- Work-product Sustained Opinion Work Product
RB 002994__
RB 003113- Work-product Sustained Case Investigation and Preparation
RB 003122_
RB 003123 Work-product Sustained_Case Investigation and Preparation
RB 003129- Work-product Sustained Opinion Work Product
RB 003131__
RB 003687 Work-product Sustained__Opinion Work Product_
RB 003738 Attorney-client Denied_Not Confidential_
RB 003757 Attorney-client Denied Not Confidential
Work-product Denied Insufficient showing of whether this draft letter to an unnamed individual was prepared in anticipation of _litigation___
RB 004186- Work-product Sustained Opinion Work Product
RB 004187__
RB 004604- Attorney-client Denied Case Investigation and Preparation
RB 004608 Work-product Sustained_
RB 004612 Work-product Sustained_Opinion Work Product_
RB 006235- Work-product Sustained Case Investigation and Preparation
RB 006239____
RB 007037 Attorney-client Denied Case Investigation and Preparation
_Work-product Sustained_
RB 007038- Work-product Sustained Case Investigation and Preparation
RB 007040_
RB 007041- Work-product Sustained Case Investigation and Preparation
RB 007042___
RB 007043 Work-product Sustained_Case Investigation and Preparation
RB 007044 Attorney-client Denied Not Confidential
_Work-product Denied_Not for Trial__
RB 008418 Work-product Denied_Not for Trial___
RB 004188- Work-product Sustained Opinion Work Product
RB 004193
_ RB 008542- Attorney-client Sustained Jane Doe I
RB 008543 Work-product Denied
*30RB 008552- Attorney-client Sustained Jane Doe I
RB 008554 Work-product Denied_
RB 008559- Attorney-client Sustained Jane Doe I
RB 008562 Work-product Denied_
RB 008563- Attorney-client Sustained Jane Doe I
RB 008564 Work-product Denied_
RB 008570 Attorney-client Sustained Jane Doe I
_Work-product Denied_
RB 008587 Attorney-client Sustained Jane Doe I
_Work-product Denied_
RB 008588- Attorney-client Sustained Jane Doe I
RB 008589 Work-product Denied_
RB 008592 Attorney-client Sustained Jane Doe I
_Work-product Denied_
RB 008593 Attorney-client Sustained_Jane Doe I_
RB 008594 Attorney-client Sustained_Jane Doe I_
RB 008626 Attorney-client Sustained_Jane Doe I_
RB 008627 Attorney-client Sustained_Jane Doe I_
RB 008663 Attorney-client Sustained _Jane Doe I_
RB 008907- Attorney-client Sustained Jane Doe I
RB 008908 Work-product Denied_
RB 008909 Attorney-client Sustained Jane Doe I
_Work-product Denied_
RB 008558 Attorney-client Sustained Jane Doe I
_Work-product Denied_
RB 008919 Attorney-client Denied_Not Confidential_
RB 008925 Attorney-client Denied_Not Confidential_
RB 008928- Work-product Denied Jane Doe II
RB 008930_
RB 008931- Work-product Denied Jane Doe II
RB008932_
RB 008941 Attorney-client Denied Case Investigation and Preparation
_Work-product Sustained_
RB 008942 Work-product Sustained_Case Investigation and Preparation
RB 008944 Attorney-client Denied_Not Confidential_
RB 008956 Work-product Denied_Jane Doe III_
RB 008957- Work-produet Denied John Doe I
RB 008962_
RB 009415 Attorney-client Denied Case Investigation and Preparation
_Work-product Sustained_
RB 009416 Attorney-client Denied Case Investigation and Preparation
_Work-product Sustained_
RB 009417- Attorney-client Denied Case Investigation and Preparation
RB 009419 Work-product Sustained_
RB 012245 Attorney-client Sustained_John Doe II_
RB 013332 Attorney-client Denied_Not Confidential_
RB 013352- Work-product Sustained Opinion Work Product
RB 013353_
RB 013451- Work-product Sustained Case Investigation and Preparation
RB 013452_
RB 013714 Work-product Sustained_Case Investigation and Preparation
RB 013793 Attorney-client Sustained Confidential and Seeks Legal Advice
_Work-product Sustained_Opinion Work Product_
RB 013794 Attorney-client Denied Not Confidential
*31Work-product Sustained Opinion Work Product (in part)1
_(in part)_
RB 013804 Work-product Sustained_Opinion Work Product_
RB 013805 Work-product Sustained_Opinion Work Product_
RB 013806- Work-product Sustained Opinion Work Product
RB 013812_
RB 013813- Work-product Sustained Opinion Work Product
RB 013823__
RB 013824- Work-product Sustained Opinion Work Product
RB 013828__
RB 013829- Work-product Sustained Opinion Work Product
RB 013830__
RB 013863- Work-product Sustained Opinion Work Product
RB 013864_
RB 013865- Work-product Sustained Opinion Work Product
RB 013866______
RB 013873- Attorney-client Denied Not Confidential
RB 013874 Work-product Sustained Opinion Work Product (in part)2
_(in part)_
RB 013875- Work-product Sustained Opinion Work Product
RB 013878_
RB 013879- Attorney-client Sustained Confidential and Seeks Legal Advice
RB 013880_
RB 014815- Attorney-client Denied Not Confidential
RB 014816_
RB 014937 Work-product Sustained_Opinion Work Product_
RB 014939- Work-product Sustained Opinion Work Product
RB 014940____
RB 015144 Attorney-client Denied_Not Confidential_
RB 015147 Work-product Sustained_Ordinary Work Product_
RB 008476 Work-product Denied_Jane Doe I_
RB 008439 Attorney-client Sustained_Jane Doe I__
RB 008477 Attorney-client Sustained Jane Doe I
_Work-product Denied__
RB 008478 Attorney-client Sustained Jane Doe I
_Work-product Denied_
RB 008483 Work-product Denied_Jane Doe I_
RB 008487 Attorney-client Sustained_Jane Doe I__
RB 008488- Work-product Denied Jane Doe I
RB 008490_
RB 008491- Attorney-client Sustained Jane Doe I
RB 008493 Work-product Denied_
RB 008499 Attorney-client Sustained_Jane Doe I_
RB 008507 Attorney-client Sustained__Jane Doe I_
RB 008508 Attorney-client Sustained_Jane Doe I_
RB 008509 Attorney-client Sustained Jane Doe I
_Work-product Denied__
RB 008510 Attorney-client Sustained_Jane Doe I_
RB 008511 Attorney-client Sustained Jane Doe I
Work-product Denied
*32[[Image here]]
*33[[Image here]]
IV. CONCLUSION
For the reasons stated herein, the defendant is, hereby, ORDERED to, within 10 days of this Memorandum Order, produce all of the documents as to which its claim of privileges have been denied. As to those documents for which the court has sustained the claims of privilege in part, defendant shall produce redacted versions of the materials to plaintiff. For documents determined to be ordinary work product, the court has provided a more detailed description than appears in the privilege log so that plaintiff, if he chooses, may articulate his substantial need for the materials and his inability to secure the substantial equivalent without undue hardship.3 Any such showing must be made, in writing, by May 16, 2005. Defendant may respond by May 23, 2005. The court notes that these documents are hardly earth-shattering in their significance and hopes that, in a case in which so much money has already been spent on discovery, the parties can work together to determine whether additional litigation over these three documents is in anyone’s interest.
SO ORDERED.
The following contains a description of all the documents found to be ordinary work product.
RB 002012 This document is a memorandum from Catherine Brooks (“Brooks”), Administrator, Senate Workers’ Compensation Program, to Brenda Pence, Senior Counsel. The memorandum concerns an inventory log that Brooks received _from S.R._
RB 002408 This document is an email from Claudia Kostel to Jean McComish. It _concerns how to follow up with Banks regarding his FMLA forms._
*34RB 015147 This document is an email from Brenda Pence to Kathleen Joseph. It _concerns Banks’ appeals of his workers’ compensation claims._

. The first sentence of the second paragraph is opinion work product. Therefore, the document must be produced, but only after that sentence has been redacted.


. The first sentence of the second paragraph is opinion work product. Therefore, the document must be produced, but only after that sentence has been redacted.


. These descriptions appear in Appendix A.